Eschweiuer, J.
{dissenting). I cannot concur in the result reached in these several cases because I am of the opinion that ch. 165, Stats. — the Prohibition Act and its enforcement, — contains within itself complete, controlling, and exclusive provisions for the maximum penalties that may be visited upon any one who is convicted of any of the offenses therein described. As a penal act it should be construed strictly. Such is the well established rule, and so recognized here and generally. 2 Lewis’ Sutherland, Stat. Constr. (2d ed.) §§ 337, 520; Wilson v. State, 1 Wis. 184, holding that a construction is not favored which makes that a felony which was not so at common law; Brown v. State, 137 Wis. 543, 548, 119 N. W. 338; Ash Sheep Co. v. U. S. 252 U. S. 159, 170, 40 Sup. Ct. 241. It is a specific police regulation, including not only misdemeanors which are *621within the purpose of the Eighteenth amendment to the United States constitution and which were not statutory or common-law offenses before that time, but also such misdemeanors as drunkenness, which, although with an increased penalty as expressly now provided in sub. (20), sec. 165.01, was a statutory offense (sec. 1561) prior to the Eighteenth amendment, and sub. (36), sec. 165.01, prohibiting intoxicated persons from being passengers upon or publicly drinking in cars of common carriers, which was formerly provided for under secs. 1565 — 1 to 1565 — 4 and first created by ch. 623 of the Laws of 1911.
When, therefore, under this chapter, and particularly by sub. (32), sec. 165.01, express provision is made for penalties for violation of the provisions of that chapter not only for first but for second and subsequent offenses, specifically also as to pharmacists and physicians, sub. (32) (b), and by sub. (34), sec. 165.01, providing that a conviction under the national prohibition act bars a prosecution on the same facts under this state law, and by inclusions of and omissions of provisions for increased penalties, I think there is shown an evident legislative intent to specifically legislate on the entire subject and on the entire field of penalties to be administered to violators of this law. Especially is this so when, as here, in providing for increased penalties, none such are state prison terms which degrade the person sentenced from a misdemeanant to a felon. There is complete covering of the subject of punishment for violations of this entire chapter by a statute which is later than the general one, sec. 359.14 (sec. 4738), now held by the majority to be applicable, and such special provisions or treatment, dealing with a particular subject, prevails over general provisions. State v. Snyder, 172 Wis. 415, 418, 179 N. W. 579; Roether v. Roether, 180 Wis. 24, 26, 191 N. W. 576.
I think the proper construction, therefore, should be that ch. 165 deals with the entire field of penalties intended to *622be covered and is exclusive of the general statute, as it was expressly held the act did as to the second offense provided for in said sub. (32), sec. 165.01, in Bliven v. State, 183 Wis. 557, 198 N. W. 272.
As now construed, however, a first offender under this chapter may, because of some prior violation by him of some other statute and for which he has paid the law’s penalty, nevertheless be now sentenced as a felon to state prison.
I am authorized to state that Mr. Justice Crownhart joins with me in this dissent.
Stevens, J., took no part.